Citation Nr: 0611478	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-06 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to November 29, 2000, 
for the award of an increased disability rating of 10 percent 
for service-connected residuals of partial removal of the 
coccyx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.

This case came to the Board of Veterans' Appeals (Board) from 
an October 2001 RO decision that granted an increased 
disability rating of 10 percent for the veteran's service-
connected residuals of partial removal of the coccyx, 
effective from November 29, 2000.  The veteran timely 
appealed this decision seeking an earlier effective date for 
this award.


FINDINGS OF FACT

1.  On November 29, 2000, the RO received the veteran's claim 
seeking an increased (compensable) disability rating for his 
service-connected residuals of partial removal of the coccyx.

2.  In October 2001, the RO granted an increased disability 
rating of 10 percent for residuals of partial removal of the 
coccyx, effective November 29, 2000.

3.  It is not factually ascertainable from the evidence of 
record that an increase in disability had occurred in the 
veteran's service-connected residuals of partial removal of 
the coccyx within the year preceding the November 29, 2000 
claim.


CONCLUSION OF LAW

The criteria for an effective date prior to November 29, 
2000, for the grant of an increased disability rating of 10 
percent for residuals of partial removal of the coccyx have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the veteran's claim.  

In this case, the veteran contends that an effective date 
prior to November 29, 2000, is warranted for the 10 percent 
disability rating assigned to his service-connected residuals 
of partial removal of the coccyx.  

The Board notes that an appeal consists of a timely filed 
notice of disagreement (NOD), in writing, and after a 
statement of the case (SOC) has been furnished, a timely 
filed Substantive Appeal. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  A claimant, or his representative, must file an NOD 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of the determination to him; otherwise, that determination 
becomes final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a).  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant, or within the remainder of the one-
year period from the date of the mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b); see also 38 U.S.C.A. § 7105 
(d)(3).

Historically, the veteran served on active duty in the Army 
from March 1969 to January 1971.  Following his discharge 
from the service, the RO issued a rating decision in 
September 1971 which granted service connection and a 10 
percent disability rating for post operative residuals of 
partial removal of the coccyx, effective from January 1971.

In July 1976, the RO issued a rating decision which reduced 
the disability rating assigned to the veteran's service-
connected post operative residuals of partial removal of the 
coccyx, from 10 percent to 0 percent, effective October 1, 
1976.  In September 1976, the veteran filed an NOD.  The RO 
issued a statement of the case in October 1976, and the 
veteran timely perfected his appeal in November 1976.  In 
February 1977, the Board issued a decision which upheld the 
RO's decision.

The veteran filed a claim seeking an increased disability 
rating for his service-connected residuals of partial removal 
of the coccyx on November 29, 2000.  The Board notes that 
there are additional date stamps on this document; however, 
November 29, 2000 is the earliest date, and is also the date 
on which the veteran indicated that he signed the document.  

In October 2001, the RO issued a decision that granted an 
increased disability rating of 10 percent for the veteran's 
service-connected post operative residuals of partial removal 
of the coccyx, effective from November 29, 2000.  The veteran 
subsequently perfected an appeal of this decision seeking an 
earlier effective date to coincide with the prior reduction 
in 1976.

With regard to effective dates for claims for increased 
disability ratings, the law provides as follows:

38 U.S.C.A. § 5110. Effective dates of 
awards.

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.
. . . . 
(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(a), (b)(2) (West 2002).  The corresponding 
VA regulations provide as follows:

§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.
. . .
(o) Increases.

(1) General. Except as provided in 
paragraph (o)(2) of this section and § 
3.401(b), date of receipt of claim or 
date entitlement arose, whichever is 
later. A retroactive increase or 
additional benefit will not be awarded 
after basic entitlement has been 
terminated, such as by severance of 
service connection.

(2) Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, three possible dates may be
assigned depending on the facts of the case: (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)). Harper, 10 Vet. App. at 126.  
Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine: (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2).

After reviewing the facts and circumstances presented in this 
matter, the Board concludes that it is not factually 
ascertainable from the evidence of record that an increase in 
disability had occurred in the veteran's service-connected 
residuals of partial removal of the coccyx within the year 
preceding the filing of the November 29, 2000 claim.  
Specifically, there is no medical evidence of record 
reflecting treatment for this condition at any time during 
the year immediately prior to November 29, 2000.  Moreover, 
the veteran's claim for an increased rating in this matter 
appears to be the first piece of correspondence received from 
the veteran since the Board's decision in February 1977.  
Thus, the claim for an earlier effective date is denied.   

The Board notes that the veteran, and his representative, 
suggests that the RO's July 1976 rating decision is in error.  
The Board notes, however, that this decision was subsumed by 
the Board's February 1977 decision. Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998) (upholding the validity of VAOGCPREC 
14-95).

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the U.S. Court of Appeals for Veterans Claims (Court), or 
some other exceptional circumstance such as the decision was 
clearly and unmistakably erroneous (CUE). See 38 U.S.C.A. §§ 
5109A, 7103(a); 38 C.F.R. §§ 3.104, 3.105(a), 20.1100(a), 
20.1103, 20.1104.  As the Court did not come into existence 
until 1988, there was no appeal beyond the Board when the 
Board issued its 1977 decision.  Likewise, the veteran did 
not file a motion for reconsideration of the February 1977 
Board decision, nor does he allege clear and unmistakable 
error (CUE) in the Board's 1977 decision.

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters advised the veteran what information and 
evidence was needed to substantiate his claim herein and what 
information and evidence had to be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  The 
documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The RO's July 2003 letter specifically requested 
that the veteran identify or provide evidence showing that he 
his post operative residuals of partial removal of the coccyx 
were painful prior to the date of his claim filed in November 
2000.  Thus, the Board finds that the content requirements of 
the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, service connection and a 10 percent 
disability rating have already been established, and the 
veteran is seeking an earlier effective date.  Thus, the 
first four Dingess/Hartman notice elements have been 
satisfied.  As discussed above, the veteran received notice 
regarding the fifth element in the July 2003 letter, as well 
as the January 2003 SOC and August 2003 supplemental SOC.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined in connection with this matter.  Thus, the Board 
considers the VA's duty to assist is satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claims herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

An effective date earlier than November 29, 2000, for the 
grant of an increased disability rating of 10 percent for 
residuals of partial removal of the coccyx, is denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


